Citation Nr: 0307156	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  95-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left-sided 
costochondritis (claimed as chest pain).

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

3.  Entitlement to an initial rating in excess of 0 percent 
for tinea versicolor.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to 
February 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 decision by the RO in Roanoke, 
Virginia which, in pertinent part, granted service connection 
and a 10 percent rating for hypertension, granted service 
connection and a noncompensable rating for tinea versicolor, 
and denied service connection for chest pain.  The veteran 
appealed each of these determinations.  In July 1999, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

The issues of entitlement to higher ratings for hypertension 
and tinea versicolor will be addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's current left-sided costochondritis (claimed 
as chest pain), was first manifested during military service.


CONCLUSION OF LAW

Left-sided costochondritis was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In light of the grant of service connection for left-sided 
costochondritis in the instant Board decision, the Board 
finds that with respect to this issue alone, VA has satisfied 
its duties to the veteran under the VCAA.  

Factual Background

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
May 1983, his chest and heart were listed as normal.  In a 
report of medical history dated in May 1983, he denied a 
history of chest pain or pressure.

In February 1989, the veteran complained of chest pain for 
the past three weeks.  He reported sharp, brief, intermittent 
left chest wall pain for five days.  The pain was 
precipitated by twisting and change in chest position.  On 
examination, there was no reproduction of chest pain with 
chest wall pressure.  The pain was localized to the 3rd and 
4th costochondral joints.  The diagnostic impression was 
musculoskeletal chest pain.  Service medical records are 
negative for a chronic heart disorder.  The veteran's DD 214 
shows that he was discharged for failure to meet Army weight 
control standards.

Private medical records from Colonial Heights Medical Center 
dated from 1992 to 1994 reflect treatment for a variety of 
conditions, including chest pain.  In November 1992, he was 
diagnosed with left-sided musculoskeletal pain.  In March 
1993, he was diagnosed with costochondritis.  Chest X-ray 
studies performed in March and June 1993 were normal.

In April 1994, the veteran submitted a claim for service 
connection for musculoskeletal chest pain.

At a June 1994 VA examination, the veteran complained of 
anterior chest wall pain.  He said he had been seen for this 
condition on several conditions, and each time was told there 
was no diagnosis to be made.  The pertinent diagnosis was 
chest wall pain, recurrent.

By a statement received in February 1995, the veteran said he 
had constant chest pain which forced him to repeatedly go to 
the hospital for evaluation.  He said this pain was 
unexplainable.  He reiterated his assertions in April 1995, 
and added that he believed his chest pains were related to 
his military service in the Gulf War.  He said he needed 
constant medication for his chest pain.

At a July 1995 VA examination, the veteran complained of 
anterior chest pain.  A chest X-ray study was normal.  The 
diagnosis was history of chest wall pain, with none for the 
past year.  The examiner indicated that the veteran did not 
currently have any difficulty with this condition, and had 
not had any difficulty with it for the past year.

By a letter dated in July 1995, a private nurse practitioner, 
D. Johnson, indicated that the veteran had been seen at 
Colonial Heights Medical Center since August 1992.  He was 
treated on various occasions for complaints of mid, right, 
and left anterior and posterior chest pain.  He was diagnosed 
with musculoskeletal chest pain and costochondritis.  She 
enclosed a photocopy of a March 1995 treatment note 
reflecting that the veteran complained of left and right-
sided chest pain.  He reported that the first onset of the 
pain was in 1991 after the war, with monthly flare-ups.  The 
pertinent diagnosis was history of costochondritis.

By a statement received in November 1996, the veteran 
essentially reiterated his assertions.  He said he had 
constant chest pain since he returned from Saudi Arabia.    
He said his chest pains were so bad that he sometimes thought 
he was having a heart attack.  He reiterated his assertions 
in subsequent statements.  He enclosed a statement from his 
wife to the effect that he often had chest pain.

In July 1999, the Board remanded the issue of entitlement to 
service connection for chest pain to the RO, primarily for a 
VA examination.

At a September 1999 VA examination, the veteran complained of 
left-sided chest pain since 1991.  He said that the pain 
occasionally moved to the right side and back to the left.  
He said the pain was knife-like and intermittent.  The 
examiner summarized pertinent medical records.  On palpation 
of the chest there was noted at the left sternal border 
tenderness to palpation approximately 2/10.  The veteran 
reported that this sensation felt like the intermittent pain 
he usually had.  He denied any pain in the right side of the 
chest.  The diagnoses were slight cardiomegaly without 
evidence of acute process or mass lesion, and costochondritis 
of the left chest wall with palpable tenderness on 
examination with current medication treatment with 
propoxyphene.  The examiner opined that based on a review of 
the claims file, the onset of the veteran's costochondritis 
appeared to be in February 1989.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

The veteran claims service connection for chest pain which he 
asserts was incurred during military service.  The service 
medical records reflect that he was treated for complaints of 
chest pain in February 1989; he was diagnosed with 
musculoskeletal chest pain.  Service medical records are 
negative for a diagnosis of a chronic chest disability.

Post-service medical records reflect ongoing treatment for 
complaints of chest pain since 1992.  The veteran has been 
diagnosed with recurrent chest wall pain, musculoskeletal 
chest pain, and costochondritis.  At a September 1999 VA 
examination, the examiner opined that the veteran's current 
costochondritis of the left chest wall began in 1989, during 
service.

Although the veteran's chest pain was not shown to be a 
chronic condition in service, continuity of symptomatology 
has been shown, since the veteran has consistently complained 
of chest pain since shortly after service, and has repeatedly 
sought treatment for this condition.  Moreover, a VA examiner 
has linked the current left-sided costochondritis with 
service.  Hence, bearing in mind the benefit-of-the doubt 
rule (38 U.S.C.A. § 5107(b) (West Supp. 2002)), the Board 
finds that the weight of the evidence demonstrates that the 
veteran's current left-sided costochondritis began in 
service.  Consequently service connection is warranted for 
this condition.


ORDER

Service connection for left-sided costochondritis is granted.


REMAND

With respect to the claims for higher ratings for 
hypertension and tinea versicolor, the veteran asserts that 
these conditions are more disabling than currently evaluated.

The Board notes that by a statement dated in February 2003, 
the veteran indicated that his blood pressure was very high, 
and that documentation of this fact could be obtained from 
his private doctors.  Hence, the Board finds that there is a 
further duty to assist the veteran with his claim for a 
higher rating for hypertension, and records of such private 
treatment for hypertension should be obtained.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).  All 
ongoing treatment records pertaining to the veteran's 
hypertension and tinea versicolor should be obtained, and, 
given the length of time (nearly four years) since the last 
VA compensation examinations of these disabilities, current 
examinations should be provided.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Moreover, the rating criteria pertaining to skin 
disorders were revised, effective August 30, 2002.  The last 
VA examination of the veteran's service-connected skin 
disorder was performed in 1999, prior to the revision of the 
rating criteria.  The examination of the veteran's service-
connected tinea versicolor must be responsive to the revised 
rating criteria pertaining to skin conditions.

As noted above, during the pendency of this appeal, the VCAA 
was signed into law.  The VCAA and implementing regulations 
(including 38 C.F.R. § 3.159) essentially provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio, supra.

The Board finds that although the RO has notified the veteran 
of the provisions of 38 C.F.R. § 3.159, it has not provided 
the veteran with any of the pertinent provisions of the VCAA 
that might apply to his claims for higher ratings for 
hypertension and tinea versicolor, and that this failure 
constitutes a violation of his due process rights.  The 
veteran must be provided with such notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  After the veteran has 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), he should be given the 
opportunity to respond.

2.  The veteran should undergo a VA 
examination cardiology to determine the 
severity of his hypertension.  The claims 
folder should be provided to and reviewed 
by the cardiologist.  All necessary tests 
should be performed, and all other 
findings should be reported in detail.  
The examiner is to indicate to what 
extent, if any, the hypertension causes 
interference with the veteran's 
employment.  A complete rationale is to 
provided for all opinions rendered.


3.  The veteran should undergo a VA 
dermatological examination to determine 
the severity of his tinea versicolor.  
The claims folder should be provided to 
and reviewed by the doctor.  All findings 
should be reported in detail.  The 
examiner should indicate which of the 
following characteristics of 
disfigurement are present:
?	Scar 5 or more inches (13 or more cm.) in 
length. 
?	Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 
?	Surface contour of scar elevated or 
depressed on palpation. 
?	Scar adherent to underlying tissue. 
?	Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
?	Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
?	Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
?	Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 
The examiner should also indicate whether there 
are facial lesions.  The examiner should note what 
percent of the entire body or exposed area is 
affected by the skin disorder; whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required , and what 
the total duration, in weeks was required in the 
use of those drugs, during the past 12-month 
period 

4.  The RO should then review the claims 
for entitlement to higher ratings for 
hypertension and tinea versicolor.  If 
the claims are denied, the veteran should 
be issued a supplemental statement of the 
case, and given time to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



